 

Exhibit 10.3

NOVANTA inc.

2010 incentive award PLAN

 

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

 

Novanta Inc., a company organized under the laws of the Province of New
Brunswick, Canada (the “Company”), pursuant to its 2010 Incentive Award Plan, as
amended from time to time (the “Plan”), hereby grants to the holder listed below
(“Participant”) an award of performance stock units (the “Performance Stock
Units”).  Each Performance Stock Unit represents the right to receive a number
of shares of Common Stock (as defined in the Plan) equal to the Settlement
Amount (as described below) (the “Shares”) upon the achievement of certain
performance goals.  This award of Performance Stock Units is subject to all of
the terms and conditions set forth herein and in the Performance Stock Unit
Award Agreement attached hereto as Exhibit A (the “Performance Stock Unit Award
Agreement”) and the Plan, each of which is incorporated herein by reference.  

Participant:

 

Grant Date:

 

Number of Performance Stock Units:

 

Performance Years:

 

Performance Goals:

Threshold Cumulative Adjusted EPS:

Target Cumulative Adjusted EPS:

Maximum Cumulative Adjusted EPS:

Settlement Amount:

If Cumulative Adjusted EPS is less than Threshold Cumulative Adjusted EPS: % of
the number of vested Performance Stock Units;

If Cumulative Adjusted EPS equals Threshold Cumulative Adjusted EPS: % of the
number of vested Performance Stock Units;

If Cumulative Adjusted EPS equals Target Cumulative Adjusted EPS: % of the
number of vested Performance Stock Units; and

If Cumulative Adjusted EPS equals or exceeds Maximum Cumulative Adjusted EPS: %
of the number of vested Performance Stock Units;

in each case, with linear interpolation for Cumulative Adjusted EPS between
applicable Performance Goals.  

Participant agrees not to disclose the terms of this Grant Notice to any entity
or person unless the Company agrees to such disclosure in advance and in
writing; provided that Participant may, without such permission, (a) make such
disclosures as are required by applicable law, including disclosures to taxing
agencies and pursuant to federal or state securities law, and (b) disclose the
terms of this Grant Notice to his or her attorney(s), accountant(s) and tax
advisor(s), as reasonably necessary, and to members of his or her immediate
family; provided, further, that Participant instructs such person(s) that the
terms of this Grant Notice are strictly confidential and are not to be revealed
to anyone else except as required by applicable law.

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Performance Stock Unit Award Agreement and this
Grant Notice.  Participant has reviewed the Performance Stock Unit Award
Agreement, the Plan and this Grant Notice in their entirety, and fully
understands all provisions of this Grant Notice, the Performance Stock Unit
Award Agreement and the Plan.

NOVANTA INC.:

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Name:  

 

Title:

 

  

 

Address:

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

PERFORMANCE STOCK UNIT AWARD AGREEMENT

Pursuant to the Performance Stock Unit Award Grant Notice (the “Grant Notice”)
to which this Performance Stock Unit Award Agreement (this “Agreement”) is
attached, Novanta Inc., a company organized under the laws of the Province of
New Brunswick, Canada (the “Company”), has granted to Participant performance
stock units (the “Performance Stock Units”) under the Novanta Inc. 2010
Incentive Award Plan, as amended from time to time (the “Plan”).  

ARTICLE 1.


GENERAL

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice and the Plan.  

(a)“Adjusted Earnings” means, with respect to any Performance Year, the
Company’s non-GAAP net income for such Performance Year calculated in accordance
with the same methodology used to calculate such non-GAAP metric as reported in
the Company’s earnings press release in the Company’s Current Report on Form 8-K
furnished to the Securities and Exchange Commission for such Performance Year.

(b) “Adjusted EPS” means, with respect to any Performance Year, the Adjusted
Earnings for such Performance Year divided by the diluted weighted average
number of shares of Common Stock outstanding for such Performance Year
calculated in accordance with the same methodology used to calculate Adjusted
EPS as reported in the Company’s earnings press release in the Company’s Current
Report on Form 8-K furnished to the Securities and Exchange Commission for such
Performance Year.

(c)“Cause” shall have the meaning of “Cause” (or similar term) set forth in
Participant’s written employment agreement or, if no such written employment
agreement (or no definition of “Cause” or similar term therein), shall mean (i)
Participant’s willful failure to substantially perform the duties set forth in
any written employment agreement (other than any such failure resulting from
Participant’s Disability); (ii) Participant’s willful failure to carry out, or
comply with, in any material respect any lawful and reasonable directive of the
Board (or his or her supervisor); (iii) Participant’s commission at any time of
any act or omission that results in, or may reasonably be expected to result in,
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; or
(iv) Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Participant’s duties and responsibilities for the Company.

(d)“CIC Qualifying Termination” shall mean Termination of Service of Participant
by the Company without Cause or by Participant for Good Reason during the twelve
(12)-month period immediately following a Qualifying Change in Control.

(e)“Cumulative Adjusted EPS” means the sum of Adjusted EPS for all Performance
Years.  

(f)“Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for (i) a continuous period of not less than 90 days or (ii) at least 180
total calendar days in any 12-month period, in each case as determined by a
physician selected by the Company or its insurers and reasonably acceptable to
Participant. The Company will inform Participant of the selection of the
physician so that Participant may consent to such selection (and
Participant’s  consent shall not be unreasonably withheld). Participant shall be
deemed to have consented to the selection of the physician if Participant does
not provide the Company with written notice objecting to such selection within
five business days of Participant being informed of the physician's selection.
If Participant objects to such selection (and the Company determines in good
faith that such withholding is not unreasonable), then the Company shall select
another physician pursuant to the process described in this Section 1.1(f).

(g)“Good Reason” shall have the meaning of “Good Reason” (or similar term) set
forth in Participant’s written employment agreement or, if no such written
employment agreement (or no definition of “Good Reason” or similar term
therein), Participant shall have “Good Reason” to terminate his or her
employment within one (1) year after the occurrence of one or more of the
following conditions without Participant’s consent: (i) a material diminution in
the nature or scope of Participant’s responsibilities, duties or authority; or
(ii) a material change in the geographic location at which Participant must
perform Participant’s material services to the Company (which shall in no event
include a relocation of Participant’s principal place of business less than

A-1

--------------------------------------------------------------------------------

 

50 miles from its location as of the Grant Date); provided, however, that,
notwithstanding the foregoing, Participant may not resign his employment for
Good Reason unless: (A) Participant provides the Company with at least 30 days
prior written notice of his or her intent to resign for Good Reason (which
notice is provided not later than the 90th day following Participant’s knowledge
of the occurrence of the event constituting Good Reason); and (B) the Company
does not remedy the alleged violation(s) within such 30-day period. 

(h)“Determination Date” means .  

(i)“Performance Period” means the period commencing on and ending on .

(j)“Performance Year” means each of the 12-month periods starting on January 1
and ending on December 31 within the Performance Period.

(k) “Qualifying Change in Control” means a Change in Control consummated prior
to the last day of the Performance Period.

1.2Incorporation of Terms of Plan.  The Performance Stock Units are subject to
the terms and conditions of the Plan, which are incorporated herein by
reference.  In the event of any conflict between the provisions of this
Agreement and the Plan, the terms of the Plan shall control.

ARTICLE 2.


PERFORMANCE STOCK UNITS

2.1Grant of Performance Stock Units.  In consideration of Participant’s past
and/or continued employment with or service to the Company or a Subsidiary and
for other good and valuable consideration, effective as of (the “Grant Date”),
the Company grants to Participant an award of Performance Stock Units as set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement, subject to adjustments as provided in Article 14 of the
Plan.  

2.2Company’s Obligation to Pay.  Each Performance Stock Unit is a unit of
measurement based on the Fair Market Value of a share of Common Stock that may
entitle Participant to receive a payment in shares of Common Stock following the
date it becomes vested.  Unless and until the Performance Stock Units will have
vested in the manner set forth in Article 2 hereof, Participant will have no
right to payment of any such Performance Stock Units.  Prior to actual payment
in respect of any vested Performance Stock Units, such Performance Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  

2.3Vesting. Subject to Sections 2.4 and 2.5 hereof, all Performance Stock Units
will, subject to Participant’s continued employment or services through , vest
and become nonforfeitable on and shall be subject to settlement with respect to
the number of Shares as described on the Grant Notice and at the time set forth
in Section 2.6.  

2.4CIC Qualifying Termination. Notwithstanding the Grant Notice or the
provisions of Section 2.3 and 2.5 hereof, but subject to the terms of the Plan
and any employment or similar agreement between Participant and the Company, in
the event of a CIC Qualifying Termination, all Performance Stock Units will vest
and become nonforfeitable on the date of the CIC Qualifying Termination.

2.5Forfeiture, Termination and Cancellation.  Notwithstanding any contrary
provision of this Agreement:

(a)Except as otherwise set forth in Section 2.4 or as otherwise determined by
the Administrator consistent with the Plan, upon Participant’s Termination of
Service for any or no reason, all then unvested Performance Stock Units subject
to this Agreement will thereupon be automatically forfeited, terminated and
cancelled as of the date of Termination of Service without payment of any
consideration by the Company, and Participant, or Participant’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder.

(b)If, on or prior to the Determination Date, Cumulative Adjusted EPS is
determined by the Administrator to be less than Threshold Cumulative Adjusted
EPS, then any outstanding Performance Stock Units shall automatically be
forfeited by Participant on the date of such determination, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.

A-2

--------------------------------------------------------------------------------

 

2.6Payment Following Vesting.   

(a)As soon as administratively practicable on or following the Determination
Date or, if earlier, the date of a CIC Qualifying Termination (but in no event
later than the 15th of the calendar month commencing immediately following the
Determination Date or, if earlier, the date of a CIC Qualifying Termination)
(for the avoidance of doubt, this deadline is intended to comply with the
“short-term deferral” exemption from Section 409A of the Code), the Company
shall deliver to Participant (or any transferee permitted under Section 3.2
hereof) a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the Settlement
Amount, unless such Performance Stock Units terminate prior to the given vesting
date pursuant to Section 2.5 hereof.  Notwithstanding anything to the contrary
contained herein, the exact date of issuance of Shares in respect of the
Performance Stock Units during the period set forth in this Section 2.6(a) shall
be determined by the Company in its sole discretion (and Participant shall not
have a right to designate the time of payment). Notwithstanding the foregoing,
in the event shares of Common Stock cannot be issued pursuant to Section 2.7(a),
(b) or (c) hereof, then the shares of Common Stock shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Administrator determines that shares of Common Stock can again be issued in
accordance with Sections 2.7(a), (b) and (c) hereof.

(b)Notwithstanding anything to the contrary in this Agreement, the Company shall
be entitled to require payment by Participant of any sums required by applicable
law to be withheld with respect to the grant and/or vesting of Performance Stock
Units or the issuance of shares of Common Stock.  Such payment shall be made by
deduction from other compensation payable to Participant or in the following
other form(s) of consideration (as determined appropriate by the Administrator):

(i)Cash or check;

(ii) Surrender of shares of Common Stock (including, without limitation, shares
of Common Stock otherwise issuable under the Performance Stock Units) held for
such period of time as may be required by the Administrator in order to avoid
adverse accounting consequences and having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; or

(iii)Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable under the Performance Stock Units, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of its withholding obligations; provided that payment of
such proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the Performance Stock Units or
the issuance of shares of Common Stock. To the extent that any Federal Insurance
Contributions Act tax withholding obligations arise in connection with the
Performance Stock Units prior to the applicable vesting or payment date, the
Administrator may accelerate the payment in respect of a portion of the award of
Performance Stock Units sufficient to satisfy (but not in excess of) such tax
withholding obligations and any tax withholding obligations associated with any
such accelerated payment, and the Administrator shall withhold such amounts in
satisfaction of such withholding obligations.

2.7Conditions to Delivery of Common Stock.  Subject to Section 12.4 of the Plan,
the shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a)The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b)The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

A-3

--------------------------------------------------------------------------------

 

(d)The receipt by the Company of all payments in connection with such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6(b)
hereof; and 

(e)The lapse of such reasonable period of time following the Determination Date
or the date of a CIC Qualifying Termination, as applicable, as the Administrator
may from time to time establish for reasons of administrative convenience
(provided that delivery of shares of Common Stock shall in all events comply
with the “short-term deferral” exemption from Section 409A of the Code).

2.8Rights as Stockholder.  The holder of the Performance Stock Units shall not
be, nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Stock Units and any shares of Common Stock underlying the
Performance Stock Units and deliverable hereunder unless and until such shares
of Common Stock shall have been issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
shares of Common Stock are issued, except as provided in Section 14.2 of the
Plan.

ARTICLE 3.

 

OTHER PROVISIONS

3.1Administration.  The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator (including,
without limitation, determinations, interpretations and assumptions with respect
to the Performance Goals) in good faith shall be final and binding upon
Participant, the Company and all other interested persons.  No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, this Agreement or
the Performance Stock Units.

3.2Grant is Not Transferable.  During the lifetime of Participant, the
Performance Stock Units may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the shares of Common Stock underlying the Performance Stock Units have
been issued, and all restrictions applicable to such shares of Common Stock have
lapsed.  Neither the Performance Stock Units nor any interest or right therein
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.3Binding Agreement.  Subject to the limitation on the transferability of the
Performance Stock Units contained herein, this Agreement will be binding upon
and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

3.4Adjustments Upon Specified Events.  The Administrator may accelerate payment
and vesting of the Performance Stock Units in such circumstances as it, in its
sole discretion, may determine.  In addition, upon the occurrence of certain
events relating to the Common Stock contemplated by Section 14.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator shall make such adjustments the Administrator deems
appropriate in the number of Performance Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Performance
Stock Units.  Participant acknowledges that the Performance Stock Units are
subject to amendment, modification and termination in certain events as provided
in this Agreement and Article 14 of the Plan.  

3.5Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

A-4

--------------------------------------------------------------------------------

 

3.6Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement. 

3.7Governing Law.  The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8Conformity to Securities Laws.  Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Performance
Stock Units are granted, only in such a manner as to conform to such laws, rules
and regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9Amendments, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Performance Stock Units in any material way without the
prior written consent of Participant.    

3.10Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Performance Stock Units and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.12Not a Contract of Service.  Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an Employee, Director,
Consultant or other service provider of the Company or any of its Subsidiaries
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

3.13Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Subsidiaries and Participant with respect to the subject matter hereof.

3.14Section 409A. The Performance Stock Units are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Stock Units (or any portion thereof) may be subject to Section 409A,
the Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the
Performance Stock Units to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

3.15Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Performance Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to Performance Stock Units, as and when
payable hereunder.

A-5

--------------------------------------------------------------------------------

 

3.16Account Administration.  The Company may from time to time appoint a broker
to administer the awards under the Plan.  To the extent the Company appoints
such a broker, Participant agrees that he or she shall, upon request by the
Company, open an employee brokerage services account at such broker.   

A-6